           Case 4:14-cv-02543-CKJ Document 153 Filed 01/07/19 Page 1 of 4



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                              Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,
                                                      STIPULATION REGARDING
10                                                    EVIDENTIARY MATTERS
     vs.
11
     CITY OF TUCSON,
12                                                    Hon. Cindy K. Jorgenson
                     Defendant.
13
14          The parties having conferred pursuant to L.R.Civ. 7.2(l), stipulate to the following
15 evidentiary matters. Plaintiff Carrie Ferrara Clark and defendant City of Tucson, and its
16 counsel will not refer to, comment upon, interrogate any witness concerning, or introduce
17 any testimony, evidence or argument regarding the following matters at trial:
18          1. Plaintiff’s Initial Performance at the Fire Academy
            Plaintiff first attempted to join Tucson Fire Department (TFD) in 2005. She did not,
19
     however, graduate from the academy. She reapplied in 2007 and passed the academy in
20
     2007. The parties will not reference her performance during her first attempt at graduating
21
     from the fire academy.
22          2. Plaintiff’s Cosmetic Surgery
23          The parties agree not to reference Plaintiff’s cosmetic surgery (breast augmentation)
24 that she had as a young woman.
25 //
26 //

                                                  1
          Case 4:14-cv-02543-CKJ Document 153 Filed 01/07/19 Page 2 of 4



 1         3. Plaintiff’s Involvement in Prior Lawsuits
 2         During discovery, Defendant disclosed documents indicating that Plaintiff has been

 3 named as a party in several lawsuits. The parties have agreed not to reference these prior
   lawsuits.
 4
          4. Roosevelt Lake Incident
 5
          The parties have agreed not to introduce any evidence of an incident between
 6
   Plaintiff and her husband Gordon Clark, which had been characterized as a “domestic
 7 altercation,” at Roosevelt Lake. This issue was briefed to the Court during litigation over
 8 marital communication privilege issues. See Docs. 66, 69, 70.
 9         5. Reassigning/Transferring Gordon Clark to Operations and his Battalion Chief
              Probationary Period
10
11         Plaintiff’s Third Amended Complaint alleged that Defendant retaliated against her
     when it transferred Gordon Clark out of Fire Prevention and later determined that Gordon
12
     Clark had failed to pass his probationary period as a Battalion Chief. Doc. 87 p. 21. Both of
13
     these matters were reviewed and resolved by this Court on summary judgment. Doc. 131 p.
14
     18-21. The parties agree not to offer any evidence or make any reference to these matters.
15         6. ATF Contact with Gordon Clark
16         On or about November 22, 2016, Bureau of Alcohol, Tobacco, Firearms and
17 Explosives (ATF) Special Agent AJ Gibes met with Gordon Clark at work for an informal,
18 voluntary interview regarding an ATF investigation. Defendant had also raised ATF’s
   meeting with Gordon Clark as part of its justification for determining that he had not passed
19
   his Battalion Chief probationary period. The parties have agreed not to reference ATF’s
20
   contact with Gordon Clark.
21
          7. Damages Caps
22
          Neither the court nor the parties should be informing the jury, or even mentioning,
23 any caps on damages. See In re Exxon Valdez, 229 F.3d 790, 799 (9th Cir. 2000).
24         8. Hostile Work Environment
25         The parties agree that Plaintiff shall not reference or make any claims that a hostile

26 work environment existed in Fire Prevention while she worked there. Doc. 131 p. 22-24.

                                                  2
        Case 4:14-cv-02543-CKJ Document 153 Filed 01/07/19 Page 3 of 4



1         9. References to Overtime
2         The parties agree that there shall be no reference that Plaintiff had to work additional

3 hours which would have been construed as overtime. Doc. 131 p. 11.
          10. Overtime and Trades
4
          The parties agree not to make any claim that Plaintiff lost overtime or was denied
5
  shift trades while she was assigned to Station 6. Doc. 131 p. 15-16.
6
          11. Noreen Carver, R.N.
7         Plaintiff withdraws Noreen Carver, R.N., as a witness in this case.
8
9 DATED this 7th day of January, 2019.
10
     MICHAEL G. RANKIN                        JACOBSON LAW FIRM
11   City Attorney
12   s/ Michelle Saavedra                      s/Jeffrey H. Jacobson
                                              Jeffrey H. Jacobson
13   Michelle Saavedra                        Attorney for Plaintiff
     Principal Assistant City Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                 3
          Case 4:14-cv-02543-CKJ Document 153 Filed 01/07/19 Page 4 of 4



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on January 7, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   4
